EXHIBIT 10.1

 



AMENDMENT NO. 3 TO

PROMISSORY NOTE AND BUSINESS LOAN AGREEMENT

 

        BORROWER:

CarePayment Technologies, Inc.

5300 Meadows Road, Suite 400

Lake Oswego, OR 97035

Telephone: (503) 419-3530

LENDER:

Aequitas Commercial Finance, LLC

5300 Meadows Road, Suite 400

Lake Oswego, OR 97035

Telephone: (503) 419-3500

       

 

Principal Amount (As Amended): $6,000,000

 



Date of Note and Loan Agreement: September 29, 2011 Date of Amendment: April 12,
2012 





 

CarePayment Technologies, Inc. ("Borrower”) and Aequitas Commercial Finance, LLC
(“Lender”) hereby agree to execute this Amendment No. 3 (this "Amendment") dated
effective April 12, 2012 (the “Effective Date”) to that certain Promissory Note
dated September 29, 2011 (as amended, the "Note") and that certain Business Loan
Agreement dated September 29, 2011 (as amended, the “Loan Agreement”)
(collectively, the “Loan”). As of the Effective Date, the maximum principal
balance of the Loan was $8,000,000 and the current principal balance as drawn,
but before giving effect to the Conversion (as defined in Section 2), is
$5,031,000.00.

 

1.     DEFINITIONS. All capitalized terms not specifically defined in this
Amendment shall have the meanings ascribed to them in the Loan Agreement.

 

2.     CONVERSION. Effective as of April 30, 2012 (the "Conversion Date"), and
without requiring any further action on the part of either Borrower or Lender, a
total of $2,000,000.00 of the unpaid principal balance owing under the Note
shall convert (the “Conversion”) into shares of Borrower’s Class A Common Stock,
no par value (the “Class A Common”), at a price per share of $1.00, resulting in
an issuance to Lender of 2,000,000 validly issued, fully paid and non-assessable
shares of Class A Common (the “Shares”). Promptly following the Conversion Date,
Borrower shall issue, or cause to be issued, to ACF one or more certificates
representing the Shares. As a result of the Conversion, the unpaid principal
balance owing under the Loan will be reduced by $2,000,000.00.

 

3.     PRINCIPAL AMOUNT. Section 1 of the Note is hereby amended in its entirety
to read as follows:

 

"PROMISE TO PAY. CarePayment Technologies, Inc., an Oregon corporation
(“Borrower”), promises to pay to the order of Aequitas Commercial Finance, LLC,
an Oregon limited liability company (“Lender”), in lawful money of the United
States of America, the principal amount of up to Six Million and 00/100 Dollars
($6,000,000.00), or so much thereof as has been borrowed and is outstanding,
together with interest on the unpaid principal balance from the date of
disbursement until paid in full. Borrower will pay Lender at Lender’s address
shown above or at such other place as Lender may designate in writing."

 

4.     LOAN AGREEMENT. All references in the Loan Agreement to the maximum
principal balance of $8,000,000.00 are hereby changed to read as the maximum
principal balance of $6,000,000.00.

 

5.     MATURITY DATE. Section 2(c) of the Loan Agreement and Section 6 of the
Note are hereby modified to replace each reference to December 31, 2012 with
December 31, 2013.

 

6.     NO OTHER CHANGES. All other terms and conditions of the Loan not
specifically amended by this Amendment shall remain unchanged and in full force
and effect.

 

[Signature page follows]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 



BORROWER:     LENDER:                CAREPAYMENT TECHNOLOGIES, INC.    AEQUITAS
COMMERCIAL FINANCE, LLC          By:  Aequitas Capital Management, Inc., its
Manager                /s/ Andrew S. Craig   /s/ Andrew N. MacRitchie   Andrew
S. Craig    Andrew N. MacRitchie    Secretary   Executive Vice President  

 







 

